Opinion by
Beaver, J.,
On the 14th of November, 1896, Hecker, the legal plaintiff, by a contract in writing, agreed to sell and convey to Mourer, the defendant, certain real estate therein described, for the sum of $800, $10.00 cash, receipt of which was acknowledged “ and a further sum of seven hundred and ninety dollars to be paid April 1, 1897, to satisfy a judgment of record against said property in favor of George W. Magee, amounting to eight hundred dol*46lars.” On the 23d of November, 1896, Hecker assigned this agreement to Magee, the use plaintiff, at the same time delivering to him a deed for the property and taking therefor a receipt of even date as follows: “ Received from J. E. Hecker the article of agreement, also the deed between him and Daniel Mourer for house and lot at Kremis, Pa., for which I am to release the docket of the prothonotary in Mercer, Pa., of the judgment of $800, which was filed against him on October 17th, 1896, and is in my favor.” This judgment, as shown by the testimony of the defendant, was satisfied. The defendant took possession of the premises December 1,1896, as stipulated in the agreement and remained in possession thereof.
On January 16, 1897, a judgment was entered at the suit of the commonwealth in a scire facias upon a recognizance wherein Hecker was surety for one Limbert, which said recognizance was forfeited June 13, 1896. Upon the trial, the court reserved this question of law, among others: “ 3d. Did the assignment of. the article between J. E. Hecker and Daniel Mourer to George W. Magee, said assignment dated November 23, 1896, and the delivery of the deed of J. E. Hecker and wife to Daniel Mourer to George W. Magee on November 23, 1896, divest the title of J. E. Hecker in the land in question, so that the judgment in favor of the commonwealth of Pennsylvania against William Limbert and J. E. Hecker, entered January 16, 1897, was not an encumbrance on the title?” Upon this and other questions of law reserved the court below entered judgment in favor of the plaintiff for the sum of $826.88 and costs.
The only error complained of is the entry of judgment upon the third reserved question above stated.
The single and simple question for us to determine is, Had Hecker any estate, legal or equitable, in the property agreed to be conveyed to Mourer on November 16, 1896, and for which he delivered a deed to Mourer to Magee, November 23, 1896, which was bound by the judgment of the Commonwealth v. Limbert & Hecker, entered January 16, 1897? He certainly had no equitable estate. The entire balance of the purchase money due under the agreement with Mourer was, by the terms of the 'agreement itself, payable to Magee. Hecker, therefore, had no real interest whatever in the property. Had *47he any legal title or estate which could be bound by the judgment of the commonwealth? He not only assigned the agreement with Mourer to Magee but delivered the deed which was the evidence of the legal title to him in consideration of the satisfaction of the judgment which Magee held against him. The delivery of the deed to Magee was, therefore, for a full consideration and without any conditions whatever annexed thereto. How did Magee hold the deed of Hecker to Mourer? Certainly not as Hecker’s agent. As is well remarked by the appellant, the deed was not an escrow, because no conditions were annexed to the delivery to Magee. He did not hold it for himself, for the title did not vest and was not intended to vest in him. Hecker had no claim upon the deed in Magee’s hands nor had he any claim whatever against Mourer. His estate, legal and equitable, passed from him by the assignment of the agreement and the delivery of the deed to Magee on November 23,1896, when he received as a.full equivalent therefor the satisfaction of the judgment of Magee against him. Magee, therefore, could hold the deed to the property in question only in trust for Mourer, the purchaser, and must be considered as having so held it from the date of its delivery by Hecker to him. Not only had the title to the property passed from Hecker prior to the entry of the judgment of the Commonwealth v. Limbert and himself, but his vendee had actually taken possession and was in the quiet enjoyment thereof before the judgment was entered.
Possession, equitable interest and legal estate had all, therefore, passed from Hecker before the entry of the judgment of the commonwealth. What was there in him to which the judgment could attach or become a lien? Nothing whatever. Everything had passed from him irrevocably and Magee simply held the deed as a mere trustee for Mourer. This legal title, all the remaining estate being already in him, Mourer had a right to receive upon the payment of the purchase money stipulated to be paid by him in the original agreement to Magee.
The judgment was properly entered and is, therefore, affirmed.